Citation Nr: 0530188	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Hepatitis B.

2.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  An April 2003 determination denied the veteran 
entitlement to service connections for Hepatitis B.  A 
subsequent RO determination in October 2003 denied the 
veteran an increased evaluation for his service-connected 
right knee disorder.

In August 2005, the veteran appeared at the RO and offered 
testimony in support of his claims at a videoconference 
hearing before the undersigned acting Veterans Law Judge 
sitting in Washington, DC.  A transcript of the veteran's 
testimony has been associated with his claims file.

The issue of entitlement to an increased rating for 
postoperative residuals of a right knee injury is addressed 
in the REMAND portion of the decision and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The medical evidence shows that the veteran does not have 
Hepatitis B.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Here, VA has satisfied its duty to notify by means of a 
February 2003 letter from the AOJ to the veteran that was 
issued prior to the initial AOJ decision.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran, in essence, was also asked to submit 
evidence and information in his possession to the AOJ.  See 
also, October 2003 VA letter to veteran.

VA has made reasonable efforts to notify the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  The veteran was provided a copy of 
the rating decision noted above, an April 2004 statement of 
the case and a supplemental statement of the case dated in 
September 2004.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in February 2003 and later, 
the VA specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  VA told the 
veteran and his representative that to substantiate his 
claim, he needed to demonstrate that he had sustained an 
injury in military service or a disease that began in or was 
made worse during military service; a current physical or 
mental disability; and a relationship between his current 
disability and injury, disease, or event in service.  VA told 
him that he should provide medical information and/or 
evidence about his doctor's records, medical diagnoses, and 
medical opinions.  VA also told him that it would assist him 
with obtaining medical records, employment records, or 
records from other Federal agencies.  Additionally, VA asked 
the veteran to submit any evidence in his possession that 
pertains to his claim.

VA has met its duty to assist the veteran by obtaining the 
evidence necessary to substantiate his claim.  Most notably 
VA and private treatment records and reports of comprehensive 
VA examinations provided to him since service have been 
obtained and associated with his claims file.  Although the 
veteran testified that he receives Social Security benefits, 
he specifically stated that his disability was attributable 
to the service-connected right knee disability and other 
unrelated impairments.  Hepatitis B, or any claimed residuals 
therefrom, was not referenced in this regard.  Given that, no 
additional development is needed.  38 C.F.R. § 3.159(d); 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).  There is no outstanding pertinent 
evidence that has not been obtained and associated with the 
claims file.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Law and Regulations 

In hearing testimony and other statements on file, the 
veteran essentially argues that he currently has residuals of 
his Hepatitis B attributable to the onset of hepatitis in 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Additionally, service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection connotes many factors but basically in 
this context it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability began in service.  For the showing of a chronic 
disease in service, there is required a combination of 
manifestations sufficient to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(a), (b).

Accordingly, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A claim for disability based on chronicity may be service 
connected if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 489 (1997).  A lay person is competent to testify 
as to observable symptoms.  A layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Notwithstanding a claimant's showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b).  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

As noted, the veteran's hearing testimony and other 
statements on file are acknowledged.  Nonetheless, the 
probative and persuasive evidence does not support his claim.  
The competent medical evidence fails to show a current 
diagnosis of Hepatitis B.

Indeed, the service medical records show that in October 1971 
the veteran was evaluated for complaints of a one-week 
history of dark urine and more recent history of nausea, 
anorexia, and vomiting.  Following physical examination and 
laboratory studies, the veteran was hospitalized and treated 
for hepatitis.  The reports also show that his hospital 
course was uncomplicated and he was discharged to duty in mid 
December 1971.

The competent post-service medical evidence does not show a 
current diagnosis of Hepatitis B, however.  On initial post 
service VA examination in October 1972, no complaints and/or 
findings suggestive of hepatitis were reported.  On VA 
examination in March 2003, physical examination and 
laboratory studies were reported to be essentially normal.  
The examiner concluded that the veteran had no evidence of 
active hepatitis, and the laboratory studies, which reflected 
various antibodies for hepatitis viruses, substantiated his 
conclusion.

VA outpatient treatment records compiled between September 
2002 and September 2003 include a February 2003 entry noting 
that the veteran had filed a claim for Hepatitis B and his 
report that he was put on enteric isolation while in service 
for Hepatitis B.  The veteran's treating physician noted that 
the veteran had a history of Hepatitis B and C.  When seen in 
September 2003 for complaints referable to his knee, 
Hepatitis C and Hepatitis B HBSAg(-) were diagnosed.

On VA examination in May 2004, the veteran as part of his 
medical history informed his examiner "he was told to have 
seropositive blood test for hepatitis A, B, and C."  The 
veteran complained of general fatigue, poor appetite, and 
claimed that he had lost about 5 pounds in the past two 
months.  Physical examination was essentially normal and the 
veteran's liver function test was noted to be within normal 
limits.  The diagnosis was seropositive for Hepatitis B and C 
without any related disease or symptoms at this time.

As noted, VA medical records contain the veteran's history of 
hepatitis and the assessment that he is seropositive (showing 
a high level of antibody on serological examination) for 
Hepatitis B and C.  However, the medical records are silent 
to a finding of active Hepatitis B.  Laboratory tests showing 
that the veteran is seropositive for Hepatitis B and C merely 
reflect past infection that has resolved without residual 
disability.  The findings, in and of themselves, do not 
reflect current active disease or demonstrate any impairment 
in earning capacity.  As such, the competent medical evidence 
does not show that the veteran currently has Hepatitis B or, 
for that matter, any identifiable pathology associated with 
these laboratory findings.    

In light of the foregoing, the preponderance of the evidence 
weighs against the claim of entitlement to service connection 
for Hepatitis B.  The veteran has not presented competent 
medical evidence that he currently has Hepatitis B, and his 
testimony and statements are not of sufficient probative 
value to establish service connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As such, the claim is denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for Hepatitis B is denied.


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected right knee disorder, which he contends is 
more disabling than currently evaluated.

Testimony elicited from the veteran at his hearing in August 
2005 shows that he is in receipt of Social Security 
Administration (SSA) disability benefits.  The veteran 
testified that this award was based, in part, on his service-
connected right knee disorder.  The record does not contain 
the veteran's SSA reports, and any medical records forming 
the basis for an award of SSA benefits must be added to the 
claims file prior to resolution of his appeal.  See 38 
U.S.C.A § 5106 (West 2002); 38 C.F.R. § 3.159; Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take the appropriate 
action to obtain a copy of the Social 
Security decision awarding disability 
benefits to the veteran as well as copies 
of the underlying medical records upon 
which the decision was based. 

2.  Thereafter, the RO should take any 
other action deemed appropriate and 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The appropriate time period 
to respond should be allotted as well.  
The case should then be returned to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


